DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a surface of the first sensor is at a same height as a lower surface of the flexible substrate” (claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Regarding claim 19, the specification describes in para. [0089] “As shown in FIG. 5G, the one or more sensors 94 do not extend through the aperture 27, with a bottom surface of the sensors 94 having a different height from a bottom surface of the flexible substrate 110”.  Therefore, the specification describes a surface of the first sensor being at a different height as a lower surface of the flexible substrate.  The specification does not appear to describe a surface of the first sensor is a same height as a lower surface of the flexible substrate.

Claim Objections
Claims 2, 4, 8 and 11 are objected to because of the following informalities:  
Claim 2 recites “the coupling element conducts forms a thermally conductive pathway”.  This wording is awkward and confusing.  It appears the language should be “the coupling element forms a thermally conductive pathway”.
In the last line of claim 4, it appears the language should be “the one or more energy storage components” for proper antecedent basis.
Claim 8 recites “the first sensor comprises and array of sensors”  It appears the language should be “the first sensor comprises an array of sensors”.
Claim 11 recites “the coupling element being having one or more…”.  This wording is awkward and confusing.  Suggested language is “the coupling element having one or more…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first aperture is in one of the flexible substrate and the flexible substrate”.  This is unclear since the claim recites a flexible substrate and does not recite there are two flexible substrates.  It is unclear how many flexible substrates there are. If there is more than one, the claim language needs to differentiate the two flexible substrates.  As such, it is unclear what the applicant means by  “the first aperture is in one of the flexible substrate and the flexible substrate”.  Please clarify.  For examination purposes, the claim language will be interpreted as “the first aperture is in the flexible substrate”.
Claim 4, recites “a memeory connected to the flexible substrate” but also recites “a memory”.  Therefore, it is unclear how many memories there are.  If the claim has two memories, the language needs to differentiate the two memories better, e.g. “a first memory” and “a second memory”.  Additionally, the last line recites “the memory…and the memory”.  Since there are two recitations of “a memory”, it is unclear which memory “the memory” refers to . Please clarify.  For examination purposes, the claim language will be interpreted as there being only one memory.
Claim 4 recites “a processor connected to the flexible circuit” and “one or more processors”.  Therefore, it is unclear how many processors there are.  Does the applicant mean there are at least two processors?  The last line of the claim additionally recites “the processor”.  Therefore, it is unclear which processor “the processor” refers to, i.e. the processor connected to the flexible circuit, or the one or more processors.  Please clarify.
Claims not specifically addressed are indefinite due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-10, 12, 14, 15 and 17, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoche (WO 2019/118440) in view of Diorio et al. (US 2015/0248604). 
With respect to claim 1, as best understood, Khoche discloses a sensor device comprising:
a device layer (122) including at least a first sensor (94) configured to measure sensor data relevant to an object of interest ([0054], [0055], [0057], [0062],  [0067], Figs. 4 and 7A-7D);
a flexible electronics layer including flexible circuit (116) connected to the first sensor ([0067], Fig. 7A);
a flexible substrate (110) located between the flexible electronics layer and a first adhesive layer (114) ([0067], Figs. 7A-7D); and
a flexible tape cover (128) that is on the device layer opposite the flexible substrate (110), the flexible tape cover covering the device layer (122) ([0067], [0068], Figs. 7A-7D).
Khoche fails to expressly disclose a coupling element, located in a first aperture, the coupling element coupling the first sensor to the object of interest when the sensor device is attached to the object of interest, wherein the first aperture is in the flexible substrate, overlapping the first sensor and exposing the coupling element to the object of interest.
Diorio et al. discloses a coupling element (620, 640), located in a first aperture (1232), the coupling element coupling a first sensor to an object of interest when the sensor device is attached to the object of interest (antenna contacts 620 and 640 , couples IC 1222 to a lower antenna terminal 1228 which is further coupled to the object of interest, such as a tag for use in retail, when the RFID system is attached to the object of interest ([0007], [0020], [0021], [0115]) ([0115], Fig. 12a), wherein the first aperture (1232) is in the flexible substrate (1224), overlapping the first sensor and exposing the coupling element to the object of interest (aperture 1232 is in the foldable tag substrate 1224, shown overlapping IC 1222, and thereby exposing the surface antenna contacts 620 and 640, allowing for the surface antenna contacts 620 and 640 to be exposed to the object of interest ([0109], [0113]-[0115]; Figs. 6 and 12B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a coupling element, located in a first aperture, the coupling element coupling the first sensor to the object of interest when the sensor device is attached to the object of interest, wherein the first aperture is in one of the flexible substrate and the flexible substrate, overlapping the first sensor and exposing the coupling element to the object of interest, in order to allow for a direct passageway with no interference to a connectable contact when reading data measured from the object of interest.
With respect to claim 2, the modified Khoche addresses all the limitations of claim 1, and further discloses the first sensor comprises a temperature sensor (Khoche: [0057]).  
However, Khoche fails to expressly disclose the coupling element comprises a material with a first thermal conductivity that is higher than a thermal conductivity of a material of the flexible substrate or a thermal conductivity of the flexible tape cover, and the coupling element conducts forms a thermally conductive pathway between the object of interest and the first sensor.
Diorio et al. discloses the coupling element comprises a material with a first thermal conductivity that is higher than a thermal conductivity of a material of the flexible substrate or a thermal conductivity of the flexible tape cover (the contacts 620 and 640 comprises a metallic material, similar to antenna contacts 432, 433 of a similar embodiment, with a thermal conductivity higher than a thermal conductivity of a plastic and/or paper material in the foldable tag substrate 1224; ([0070], [0103]) — note that metallic items have a higher thermal conductivity by nature as compared to insulating plastics such as PET ([0103]); and the coupling element forms a thermally conductive pathway between the object of interest and the first sensor (the contacts 620 and 640 are made of a metallic material therefore allowing for a thermal conductive pathway that extends from the object of interest through aperture 1232 and onto the contact on IC 1222 ([0070], [0103], [0114], [0115], Fig. 12B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the coupling element comprises a material with a first thermal conductivity that is higher than a thermal conductivity of a material of the flexible substrate or a thermal conductivity of the flexible tape cover, and the coupling element forms a thermally conductive pathway between the object of interest and the first sensor. in order to gain the advantages of having a thermally conductive material to assist in tracking and sensing temperature of an item or enclosure and relaying the temperature data to a memory or sensor system.
With respect to claim 3, the modified Khoche discloses a flexible planarizing layer (124) in between the device layer (122) and the flexible cover layer (128) that planarizes a top surface of the device layer; and another adhesive layer (112) between the flexible electronics layer (122) and the substrate (110) (Khoche: [0067]).
With respect to claim 4, the modified Khoche discloses a processor (90) connected to the flexible circuit; a memory connected to the flexible circuit; one or more antennas (84, 88); one or more communication interface (82, 86)) s connected to the one or more antennas; one or more energy storage components (92) that supply power to components of the device layer; wherein the flexible circuit is connected to the one or more antennas, the one or more communication interfaces, the processor, the memory, and the one or more energy storage (Khoche: [0055], [0067], [0069], [0071], Figs. 4 and 7A-7B).
With respect to claim 7, the modified Khoche addresses all the limitations of claim 1.
However the modified Khoche fails to expressly disclose a second aperture in the first adhesive layer at least partially aligned with the first aperture, wherein the first aperture is in the flexible substrate, the coupling element extends from the device layer to a bottom surface of the flexible substrate through the first aperture and the second aperture, and a first surface of the rigid element directly contacts the object of interest when the sensor device is attached to the object of interest.
Diorio et al. teaches it is well known in the art a second aperture in the first adhesive layer at least partially aligned with the first aperture, wherein the first aperture is in the flexible substrate, (further comprising one or more apertures 1232 within the lower antenna terminal 1228 aligned with upper apertures 1232; ([0115], Fig., 12B); the coupling element extends from the device layer to a bottom surface of the flexible substrate through the first aperture and the second aperture (the surface antenna contacts 620 and 640 extends from the surface of IC 1222 which is position within a hole 1226 (device layer) of the tag substrate 1224 to a bottom surface of the
foldable (flexible) tag substrate 1224 through the two apertures 1232; ([0114], [0115], Figs. 6 and 12B); and a first surface of a rigid element directly contacts the object of interest when the sensor device is attached to the object of interest (a first surface of the metals and plastics that make up the sandwich type layering of the tag substrate 1224, which contacts the object of interest when the IC 122 is attached to the object of interest  ([0094], [0103], [0114], [0115], [0118]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second aperture in the first adhesive layer at least partially aligned with the first aperture, wherein the first aperture is in the flexible substrate, the coupling element extends from the device layer to a bottom surface of the flexible substrate through the first aperture and the second aperture, and a first surface of the rigid element directly contacts the object of interest when the sensor device is attached to the object of interest, in order to provide a greater level of support to the sensor device when deployed on the object of interest.
With respect to claim 8, the modified Khoche addresses all the limitations of claim 1, and further disclose the first sensor comprises an array of sensors (the sensing transducer 94 is one of one or more sensing transducers 94) (Khoche: [0055], [0056]).
The modified Khoche fails to disclose a surface of the coupling element physically contacts at least one sensor. 
Diorio et al. discloses a surface of the coupling element physically contacts at least one sensor (and the surface antenna contacts 620 and 640 physically contacts the IC 1222 ([0014], [0115], Fig. 12B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first sensor to provide a surface of the coupling element physically contacts at least one sensor, in order to provide direct engagement of the sensor with the coupling element ensuring more accurate measurements by avoiding interaction with any additional layers.
With respect to claim 9, the modified Khoche addresses all the limitations of claim 1, and further disclose the first sensor comprises an array of sensors (the sensing transducer 94 is one of one or more sensing transducers 94) (Khoche: [0055], [0056]).
The modified Khoche fails to disclose the coupling element comprises an array of coupling elements, each coupling element physically contacting a corresponding sensor.
Diorio et al. discloses wherein the coupling element comprises an array of coupling elements, each coupling element physically contacting a corresponding sensor (the front surface contact 620 and the back-surface contact 640 may be present on multiple surfaces allowing for physical contact to the IC 1222 and its designated sections ([0094], [0114], [0115]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling element to comprise an array of coupling elements, each coupling element physically contacting a corresponding sensor, in order to provide direct engagement of the sensor with the coupling element ensuring more accurate measurements by avoiding interaction with any additional layers.
With respect to claim 10, the modified Khoche addresses all the limitations of claim 1.  
The modified Khoche fails to disclose the coupling element comprising a flange that extends from a base of the coupling element and is configured to be fastened to a portion of one or more of the flexible circuit, the device layer, the flexible substrate, and the flexible cover layer. 
Diorio et al. discloses the coupling element comprising a flange that extends from a base of the coupling element and is configured to be fastened to a portion of one or more of the flexible circuit, the device layer, the flexible substrate, and the flexible cover layer (the surface antenna contacts 620 and 640 comprising a coupling connection means through-IC via 650 (flange) that extends from the surface antenna contacts 620 and 640 into the IC 1222 and is configured to fasten to the to the IC 1222 positioned in the hole 1226 (device layer) through the one or more apertures 1232 within the lower antenna terminal 1228  ([0094], [0114], [0115], Figs. 6 and 12B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify coupling element to comprise a flange that extends from a base of the coupling element and is configured to be fastened to a portion of one or more of the flexible circuit, the device layer, the flexible substrate, and the flexible cover layer, in order to provide a secure connection within the first sensor.
With respect to claim 12, the modified Khoche addresses all the limitations of claim 1.  
The modified Khoche fails to disclose the coupling element comprises a material that has a first electrical conductivity that is higher than an electrical conductivity of a material of the flexible substrate or is higher than an electrical conductivity of a material of the flexible cover layer.
Diorio et al. discloses the coupling element comprises a material that has a first electrical conductivity that is higher than an electrical conductivity of a material of the flexible substrate or is higher than an electrical conductivity of a material of the flexible cover layer (the contact 620 is electrically coupled to the layer of conductive material such that the conductive layer and the second antenna contact 640 form an antenna port configured to couple with an antenna, further showing that it has a higher electrical conductivity then the foldable (flexible) tag substrate 1224 which comprises some form of layered sandwich with a dielectric such as paper or plastic or PET; note that dielectrics transmit electric force without conduction as an insulating medium ([0020], [0022], [0103], [0104]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling element to comprise a material that has a first electrical conductivity that is higher than an electrical conductivity of a material of the flexible substrate or is higher than an electrical
conductivity of a material of the flexible cover layer, in order to provide a more direct coupling of the sensor with the object to be monitored.
With respect to claim 14, the modified Khoche discloses the first sensor comprises at least one of a group comprising: an optical sensor, an infrared light sensor, an inductance sensor, an electrical current or voltage sensor, an electrical resistance sensor, a time of flight sensor, a depth sensor, a distance sensor, a sensor that is configured to detect moisture, a water sensor, a motion sensor, and an accelerometer (Khoche: [0057]).
With respect to claim 15, Khoche discloses 
flexible substrate (102) comprising ([0067], Figs. 7A-7D): 
a substrate layer (110) ([0067], Figs. 7A-7D); 
a first adhesive layer (114) on the substrate layer ([0067], Figs. 7A-7D);  
a device layer (122) on the flexible substrate comprising ([0067], Figs. 7A-7D); 
at least a first sensor (94) configured to measure sensor data relevant to an object of interest ([0054], [0055], [0057], [0062],  [0067], Figs. 4 and 7A-7D);
a flexible electronics layer, the flexible electronics layer comprising a flexible electronic circuit (116) connected to the sensor ([0067], Fig. 7A-7D); and 
a flexible cover layer (128) on the device layer, the flexible cover layer covering the device layer and the flexible substrate ([0067], Figs. 7A-7D).
Khoche fails to expressly disclose the first sensor is at least partially aligned with an aperture in the substrate layer exposing a portion of the first sensor, wherein the portion of the first sensor is configured to directly contact the object of interest when the sensor device is attached to the object of interest.
Diorio et al. teaches it is well known in the art for a first sensor to be at least partially aligned with an aperture in a substrate layer (the IC 1222 at least partially aligned with first aperture 1232 in the tag substrate 1204 exposing a portion of the IC 1222) ([0109], [0113]-[0115], Fig. 12B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first sensor to be at least partially aligned with an aperture in the substrate layer, in order to gain the advantages of having a direct passageway to a connectable surface within the sensor when receiving and measuring data.
With respect to claim 17, the modified Khoche addresses all the limitations of claim 15, and further discloses the first sensor comprises a plurality of sensors and is configured to collect sensor data relevant to the object of interest (the sensing transducer 94 is one of one or more sensing transducers 94) (Khoche: [0055]-[0057]), and each of the plurality of sensors overlapping the substrate layer and configured to directly contact the surface of the object of interest when the sensor device is attached to the object of interest (each of the plurality of sensing transducers 94 overlapping the substrate 110 and configured to contact the surface of the object of interest when the tape platform 102 is attached to the object of interest) (Khoche: [0036], [0054], Fig. 7A).
The modified Khoche fails to disclose each of the plurality of sensors overlap the aperture in the substrate layer. 
Diorio et al. teaches overlapping the aperture in the substrate layer (the aperture 1232 is in the tag substrate 1224 and the tag substrate 1224 overlapping the IC 1222 and exposing the surface antenna contact 620 or 640 through aperture 1232 to the object of interest) ([0109], [0113]-[0115], Fig., 12B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of sensors to overlap the aperture in the substrate layer, in order to gain the advantages of having a direct passageway and opening to a connectable surface within the sensor and item of interest when receiving and measuring data.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoche modified by Diorio et al.  as applied to claim 1 above, and further in view of Slikkerveer et al. (US 2011/0101108).
With respect to claim 11, the modified Khoche addresses all the limitations of claim 1.
However, the modified Khoche fails to expressly disclose the coupling element having one or more of a length less than 2 cm, a width less than 2 cm and a thickness less than 1 cm.
It is well known in the art for a coupling element to have a length less than 1 cm, as taught by Slikkerveer et al. ([0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the coupling element to have one or more of a length less than 2 cm, a width less than 2 cm and a thickness less than 1 cm, in order to depending on the desired application, e.g. to communicate with a reader.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoche modified by Diorio et al.  as applied to claim 1 above, and further in view of Endo (US 2004/0075616)
With respect to claim 11, the modified Khoche addresses all the limitations of claim 1.
However, the modified Khoche fails to expressly disclose the coupling element having one or more of a length less than 2 cm, a width less than 2 cm and a thickness less than 1 cm.
It is well known in the art for a coupling element to have a length less than 1 cm, as taught by Endo (antenna 14, which is directly coupled to the IC chip 13, contains a conductive member 14a that has one or more of a length less than 2 cm, a width less than 2 cm and a thickness less than 1 cm) ([0008], [0023], [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the coupling element to have one or more of a length less than 2 cm, a width less than 2 cm and a thickness less than 1 cm, in order to gain the advantages of having a smaller connector sizeable to the circuitry and scale of an RFID system.


Allowable Subject Matter
Claims 5, 6 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 5, prior art fails to teach or reasonably suggest, either singly or in combination, the first sensor comprises a vibration sensor, the coupling element has a first damping capacity that is lower than a second damping capacity of a material of the first substrate or that is lower than a third damping capacity of a material of the flexible cover layer, in addition to the other limitations of the claim from which claim 5 depends.
With respect to claim 13, prior art fails to teach or reasonably suggest, either singly or in combination, the coupling element is at least partially optically transparent, in addition to the other limitations of the claim from which claim 13 depends.
With respect to claim 16, prior art fails to teach or reasonably suggest, either singly or in combination, a rigid element beneath the device layer and at least partially aligned with the aperture in the substrate layer, wherein a first surface of the rigid element is configured to directly contact the object of interest when the sensor device is attached to the object of interest, a second surface of the rigid element is configured to physically contact the first sensor, and the aperture exposes the first surface of the rigid element to the object of interest when the sensor device is attached to the object of interest, in addition to the other limitations of the claim from which claim 16 depends.
With respect to claim 18, prior art fails to teach or reasonably suggest, either singly or in combination, the first sensor extends from the device layer to the flexible substrate through the aperture in the substrate layer, in addition to the other limitations of the claim from which claim 18 depends.
	With respect to claim 19, prior art fails to teach or reasonably suggest, either singly or in combination, a surface of the first sensor is at a same height as a lower surface of the flexible substrate, in addition to the other limitations of the claim from which claim 19 depends.
With respect to claim 20, prior art fails to teach or reasonably suggest, either singly or in combination, a protective cover covers the aperture in the substrate layer, in addition to the other limitations of the claim from which claim 20 depends.
Claims not specifically addressed are/would be allowable due to their dependency.
Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUEZU ELLIS/Primary Examiner, Art Unit 2876